973 So.2d 1246 (2008)
Bonnie PHELAN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2934.
District Court of Appeal of Florida, Fifth District.
February 5, 2008.
*1247 James S. Purdy, Public Defender, and Dee Ball, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Oliver v. State, 899 So.2d 1195 (Fla. 5th DCA 2005).
PALMER, C.J., GRIFFIN and MONACO, JJ., concur.